DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 21-22, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti (of record, Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications) in view of Tabatabaie et al. (of record, US 7834456 B2) and Bayram et al. (US 20150318283 A1).
Regarding claim 1, Ferrotti discloses a semiconductor structure (Fig. III-21, p. 78) comprising: a group IV device (“modulator”) in a group IV substrate (“SOI”, (a), (d)-(f) and (u)); an oxide layer (“SiO2”) over said group IV device ((e)-(f) and (u)); a patterned group Ill-V device (“Hybrid III-V on silicon laser”) over said oxide layer ((k) and (u)); a blanket dielectric layer (“SiN”) over said patterned group III-V device ((o) and (u); a first contact hole (one of “laser contacts”) in said blanket dielectric layer, said first contact hole over said patterned group III-V device ((p) and (u)); a second contact hole (one of “modulator contacts) in said oxide layer and in said blanket dielectric layer, said second contact hole over said group IV device ((n), (r) and (u)); a filler metal (“electrodes”, “1.3µ𝑚 gold layer”) filling (partly at least) said first one contact hole ((q) and (u)).

Tabatabaie discloses a first liner stack (32) in said first contact hole (53 over 21), said first liner stack directly contacting a group III-V portion (21, “An active III-V layer 21”) of said patterned group Ill-V device (15, Fig. 2G, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”), and, a filler metal (34, “copper”) over said first liner stack (32) and filling said first one contact hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the liner stack and filler metal of Tabatabaie in the device of Ferrotti and arrive at “a first liner stack in said first contact hole, said first liner stack directly contacting a group III-V portion of said patterned group III-V device and “a filler metal over said first liner stack and filling said first one contact hole” as claimed so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Bayram discloses a second liner stack ([0088]) in said second contact hole (occupied by 80), said second liner stack directly contacting said group IV device (100A/100B, Fig. 14, “In some embodiments (not shown), a diffusion barrier liner such as, for example, TiN and/or TaN, is formed within each of the contact openings prior to contact metal formation”). 
It would have been obvious to one of ordinary skill in the art to include the liner stack of Bayram in the device of Ferrotti/Tabatabaie and arrive at “a second liner stack in said second contact hole, said second liner stack directly contacting said group IV device” as claimed so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 2-3, Ferrotti/Tabatabaie/Bayram discloses (claim 2) wherein said first liner stack (32) comprises at least one metal liner (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”), and, (claim 3) wherein said at least one metal liner is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”, emphasis added).
Regarding claims 6-7, Ferrotti/Tabatabaie/Bayramdiscloses (claim 6) wherein said patterned group III-V device is a patterned group III-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”) and a P type contact ((i) and Table III-2, “p-doped contact”), and, (claim 7) wherein said N type contact comprises indium phosphide (lnP), and said P type contact comprises indium gallium arsenide (InGaAs) (See Table III-2, n-doped contact as InP and p-doped contact as InGaAs).
Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21.
However, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the method of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.
Regarding claim 8, Ferrotti fails to disclose wherein said blanket dielectric layer is substantially planar.
Tabatabaie discloses a blanket dielectric layer (28-40 or parts thereof) which is substantially planar (Fig. 1).

Alternatively, Bayram discloses a blanket dielectric layer (78) which is substantially planar (Fig. 16).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Bayram so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Regarding claim 9, Ferrotti/Tabatabaie/Bayram discloses wherein said patterned group III-V device (“Hybrid III-V on silicon laser”) is optically connected to another group IV device (“waveguides”) in said group IV substrate (Fig. III-21, (d) and (u), “…good coupling efficiency between the III-V and SOI waveguides…”).
Regarding claim 10, Ferrotti/Tabatabaie/Bayram discloses wherein said patterned III-V device (laser) is electrically connected to said group IV device (modulator) in said group IV substrate (Figs. I-2 and I-25).
Regarding claim 28, Ferrotti/Tabatabaie/Bayram discloses (in combination) wherein said second liner stack (Bayram, [0088] “TiN and/or TaN”) has a different composition (of Ni) than said first liner stack (Tabatabaie, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”. TiN and TaN of Bayram is different than Ni/TiN or Ni/TaN of Tabatabaie given the presence of Ni; hence, the claim is met).
Regarding claim 21, Ferrotti discloses a semiconductor structure (Fig. III-21, p. 78) comprising: a group IV device (“modulator”) in a group IV substrate (“SOI”, (d)); an oxide layer (“SiO2”) over said group 𝑚 gold layer”) filling (partly at least) said first contact hole ((q) and (u)).
Ferrotti fails to disclose (i) a photodiode, an anode and a cathode, (ii) said blanket dielectric layer being substantially planar, (iii) a first liner stack in said first contact hole, said first liner stack comprising at least one metal liner, and said first liner stack directly contacting said N type cathode and/or said P type anode of said patterned group III-V photodiode, (iv) a second liner stack in said second contact hole, said second liner stack directly contacting said group IV device, and, (v) a filler metal over said first liner stack and filling said first contact hole.
Regarding (i), Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21; however, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the method of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.
Regarding (ii), Tabatabaie discloses a blanket dielectric layer (28-40 or parts thereof) which is substantially planar (Fig. 1).

Alternatively, Bayram discloses a blanket dielectric layer (78) which is substantially planar (Fig. 16).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Bayram so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Regarding (iii) and (v), Tabatabaie discloses (regarding iii) a first liner stack (32) in said first contact hole (occupied by 32/34), said first liner stack comprising at least one metal liner (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”), and said first liner stack directly contacting an active layer (21) of a patterned group III-V device (15, Fig. 1), and, (v) a filler metal (34) over said first liner stack and filling said first contact hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the liner stack and filler metal of Tabatabaie in the device of Ferrotti and arrive at “a first liner stack in said first contact hole, said first liner stack comprising at least one metal liner, and said first liner stack directly contacting said N type cathode and/or said P type anode of said patterned group III-V photodiode” and “a filler metal over said first liner stack and filling said first contact hole” as claimed so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.

It would have been obvious to one of ordinary skill in the art to include the liner stack of Bayram in the device of Ferrotti/Tabatabaie and arrive at “a second liner stack in said second contact hole, said second liner stack directly contacting said group IV device” as claimed so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 22, Ferrotti/Tabatabaie/Bayram discloses wherein said at least one metal liner (in 32) is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”).
Regarding claim 25, Ferrotti/Tabatabaie/Bayram discloses wherein said N type cathode (as suggested above) comprises indium phosphide (lnP), and said P type anode (as suggested above) comprises indium gallium arsenide (InGaAs) (See Table III-2, n-doped contact as InP and p-doped contact as InGaAs).
Regarding claim 29, Ferrotti/Tabatabaie/Bayram discloses (in combination) wherein said second liner stack (Bayram, [0088] “TiN and/or TaN”) has a different composition (of Ni) than said first liner stack (Tabatabaie, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”. TiN and TaN of Bayram is different than Ni/TiN or Ni/TaN of Tabatabaie given the presence of Ni; hence, the claim is met).

Claims 4-5 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Bayram as applied to claims 1 and 21 above, and further in view of Allman et al. (of record, US 5963828 A).
Regarding claims 4-5 and 23-24, Ferrotti/Tabatabaie/Bayram fail to disclose (claims 4 and 23) wherein said first liner stack comprises: a titanium (Ti) metal liner; and a titanium nitride (TiN) metal liner over said Ti metal liner, and, (claims 5 and 24) wherein said filler metal comprises tungsten (W).
Allman discloses (claims 4 and 23) wherein said first liner stack (204/206) comprises: a titanium (Ti) metal liner (204, “a titanium layer 204”); and a titanium nitride (TiN) metal liner (206, “a titanium nitride (TiN) layer 206”) over said Ti metal liner (Fig. 2F), and, (claims 5 and 24) wherein said filler metal (212,” tungsten plug 212”) comprises tungsten (W).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Allman in the device of Ferrotti/Tabatabaie/Bayram so as to (i) prevent defects in Ti/TiN liners which lower contact resistance and (ii) provide tungsten layers with smaller grain size (Allman, “Additionally, nucleated tungsten forms a more effective barrier to prevent diffusion of fluorine into the underlying titanium nitride and titanium layers. Thus, titanium nitride layer 206 and titanium layer 204 are left relatively fluorine free and the likelihood of volcano formation is significantly reduced in such a process” and “Another benefit of the present invention with respect to deposition of tungsten is smaller tungsten grain size and reduced likelihood of forming volcanos”).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Bayram as applied to claim 21 above, and further in view of Bowers (of record, US 20090016399 A1).
Regarding claim 26, Ferrotti/Tabatabaie/Bayram fail to disclose wherein said patterned group III-V photodiode is optically connected to another group IV device in said group IV substrate.
Bowers discloses wherein said patterned group Ill-V photodiode (1612, [0074] “PIN detectors”) is optically connected to a group IV device ("low-loss silicon rib waveguide 1606") in a group IV substrate (1614, Fig. 11).
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Bayram as applied to claim 21 above, and further in view of Hata et al. (of record, US 8633496 B2).
Regarding claim 27, Ferrotti/Tabatabaie/Bayram fail to disclose wherein said patterned group III-V photodiode is electrically connected to said group IV device in said group IV substrate.
Hata discloses wherein a patterned group III-V light receiving element (T01, “transistors T01 and T02 serve as a light emitting element”) is electrically connected (Fig. 18) to a group IV device (T12) in said group IV substrate (1402, “base wafer 1402 containing silicon,” Fig. 18).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ferrotti/Tabatabaie/Bayram and arrive at the claimed invention so as to enable means to address/control, via a transistor for example, an optical device.

Response to Arguments
Applicant’s arguments, see p. 9-10, filed 01.31.2022, with respect to Cheng et al. (US 20160148959 A1)  failing to disclose/suggests the amended claims 1 and 21 have been fully considered and are persuasive.  The examiner now relies on different prior art (see rejection above).
Applicant’s arguments, see p. 10, filed 01.31.2022, with respect to “Indeed, Ferrotti suggests away from metals in overlying openings of the SiN encapsulation layer directly contacting the silicon modulator, describing that when the intervening contact metallization is not present, forming the overlying openings of the SiN encapsulation layer risks damaging the silicon modulator. See id. at page 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Ferrotti teaches away from liners, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Ferrotti discloses “possible damages” wherein, this is not a definitive disclosure of damages but rather a possibility of it; a possibility of damages is not a definitive teaching away disclosure but rather a disclosure that processing steps carry advantages and disadvantages. Moreover, Tabatabaie and Bayram disclose/suggests the subject matter omitted by Ferrotti.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894